Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Claim Cancellation
The cancellation of claims 8-10, 13, 15, 16, 21-24, 26, 28-38, 40-43, 46-57 and 59-60 have been made of record.


Claim Objections
Claims 11, 17 are objected to because of the following informalities:  
Claim 11, lines 1-2, “and said adjuster each having” there appears to be a word/phrase missing between the words adjuster and each.
Claim 17, “said first receiver adjuster” and “said second receiver adjuster” lacks antecedent basis.
Appropriate correction is required.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 17-20, 25, 39, 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by House et al. (4643505).
	In reference to claim  1, House teaches a retainer (18; fig. 2) to resist decoupling of a first connector (14; fig. 1) of a first cord (10) from a second connector (16; fig. 1) of a second cord (12), said retainer comprising: a first receiver (A; image below) having a contact surface (66; fig. 3 on the left side of housing 18) and an adjuster (78; fig. 3) in cooperation enabling adjustment of said first receiver (A) from an uncoupled orientation (i.e. not engaged with the cord 10) into a fixedly coupled orientation (shown in figure 2, 3, where 78 engages with 82 to close the housing around cord 10) with said first cord (10); a second receiver (B; image below) having a contact surface (66; fig. 3 on the right side of housing 18) and an adjuster (80; fig. 3) in cooperation enabling adjustment of said second receiver from and uncoupled orientation (i.e. not engaged with cord 12) into a fixedly coupled orientation (shown in figure 2, 3, where 80 engages with 84 to close the housing around cord 12) with said second cord (12); wherein said first receiver (A) connected to said second receiver (B); and wherein said retainer (18) when in an installed orientation, said first receiver (A) resides in said fixedly coupled orientation with (see fig. 2, 3), said first cord (10) resides in said first receiver (A); said second receiver (B) resides in said fixedly coupled orientation with said second cord (12), said second cord resides in said second receiver (see fig. 2, 3); said first and second connector (see fig. 3) coupled together; and said retainer resists decoupling of said first connector from said second connector (see col. 1, lines 54-56).

    PNG
    media_image1.png
    735
    805
    media_image1.png
    Greyscale



In reference to claim  2, House teaches wherein said adjuster (78) of said first receiver (A) and said adjuster (80) of said second receiver (B) each comprises a fastener (i.e. the latching structure of 78, 80), said fastener of said first receiver (A) couples a first portion (bottom A) of said first receiver to a (top A) of said first receiver; said fastener of said second receiver (B) couples a first portion (bottom B) of said second receiver to a second portion (top B) of said second receiver.
In reference to claim  3, House teaches wherein said fastener (i.e. the structure of 78, 80) of each of said first receiver (A) and second receiver (B) each comprises a holdfast (i.e. the distal end of 78, 80 where a user can engage to pivot one half of the housing about its hinge).
In reference to claim  4, House teaches wherein said fastener (pertaining to 78, 80) to couple said first portion (bottom A) of said first receiver (A) to said second portion (top A) of said first receiver and said fastener to couple said first portion (bottom B) of said second receiver (B) to said second portion (top B) of said second receiver each having structure selected from a group of structures consisting of: a hook, a loop, a snap (78, 80 snap onto 82, 84), a strap, interlocking ridges, a plurality of interlocking teeth, a slider, a clasp, a zipper, an interlocking track and groove, a ratchet, teeth engageable with a pawl, a pawl insertable into delimited open spaces, hooks which couple to loops, interlocking ridges, and combinations thereof.
In reference to claim  11, House teaches wherein said adjuster (78) of said first receiver (A) and said adjuster (80) each having structure selected from a group of structures consisting of: a hook, a loop, a snap (78, 80 snap onto 82, 84, a strap, interlocking ridges, a plurality of interlocking teeth, a slider, a clasp, a zipper, an interlocking track and groove, a ratchet, teeth engageable with a pawl, a pawl insertable into delimited open spaces, hooks which couple to loops, interlocking ridges, and combinations thereof.  
In reference to claim  17, House teaches wherein said first receiver adjuster and said second receiver adjuster share structure (i.e. they are integral with the body of the housing 18).  
In reference to claim  18, House teaches a housing (body of 18) to receive said first and second connectors interconnects said first receiver to said second receiver (see fig. 2, 3).
In reference to claim  19, House teaches wherein said housing (i.e. the body of 18) between said first receiver (A) and second receiver (B).
In reference to claim  20, House teaches wherein said housing (body of 18) includes an adjuster (pertaining to 82, 84) having structure selected from a group of structures consisting of: a hook (82, 84 are hooks that engage with 78, 80), a loop, a snap, a strap, interlocking ridges, a plurality of interlocking teeth, a slider, a clasp, a zipper, an interlocking track and groove, a ratchet, teeth engageable with a pawl, a pawl insertable into delimited open spaces, hooks which couple to loops, and combinations thereof.
In reference to claim  25, House teaches wherein said housing (body of 18) comprises a jacket (i.e. the outer wall surface of 18 that encompasses mated plug/socket 14,/16).
In reference to claim  39, House teaches wherein said retainer (A, B) removably couplable to said first and second cord.
In reference to claim 58, House teaches wherein said first (10) and second (12) cords comprise electrical cords, said first connector comprises a male connector (14.  See col. 2, line 62 which states 14 is a male plug), and said second connector comprises a female connector (16.  See col. 2, line 63 which states 16 is a female plug).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over House et al. (4643505) in view of 
Saman (7285725).
	In reference to claim  27, House substantially teaches the invention as claimed.
	However House does not teach further comprising a first seal, wherein when said retainer in said installed orientation, said first cord in a space delimited by said first seal, said contact surface of said first receiver disposed about said first seal.
	Saman teaches a first seal (50; fig. 1), wherein when said retainer (10; fig. 2) in said installed orientation, said first cord (70; fig. 1) in a space delimited by said first seal, said contact surface (the wall surface of channel 45; fig. 1) of said first receiver (i.e. 45 on the left side of 10) disposed about said first seal.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Saman, as taught by Saman col. 4, lines 27-31, in order to further prevent entrance of contaminates that would violate the integrity of the electrical connection.

Claims 44, 45 are rejected under 35 U.S.C. 103 as being unpatentable over House et al. (4643505)
In reference to claim  44, House substantially teaches the invention as claimed.
However House does not teach wherein said retainer resists decoupling of said first connector of said first cord from said second connector of said second cord when said retainer subjected to three (3) pounds of force applied through said first cord or said second cord to said retainer in a decoupling direction.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In col. 4, lines 33-45 House mentions that the housing (18) has retaining washers (30, 32) cooperating with the grooves (54, 56) to prevent decoupling of connectors (14,16) when tension is inadvertently or intentionally placed on cords (10, 12).  The housing 18 also has an offset of axis 50 and 52, and resultant offset of retaining washers 30 and 32 from central axis 42 and 48 induce a slight curvature in the cables of both extension cords 10 and 12. This provides additional resistance to motion of the plugs 14 and 16 when tension is applied to an extension cords. With a reasonable expectation of success, selecting a material to form the housing 18 to withstand three pounds of force applied through the cords in order to arrive at the results of claim 44 is seen as an obvious modification and would yield predictable results.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the retainer in order to increase its strength to resist decoupling of the first and second connectors when three pounds of force is applied through the first or second cords to the retainer in a decoupling direction.
 In reference to claim  45, House substantially teaches the invention as claimed.
However House does not teach wherein said retainer resists decoupling of said first connector of said first cord from said second connector of said second cord when said retainer subjected to five (5) pounds of force applied through said first cord or said second cord to said retainer in a decoupling direction.  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the retainer in order to increase its strength to resist decoupling of the first and second connectors when five pounds of force is applied through the first or second cords to the retainer in a decoupling direction.


Allowable Subject Matter
Claims 5-7, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/12/2022